Title: To Thomas Jefferson from Oliver Towles, 20 April 1781
From: Towles, Oliver
To: Jefferson, Thomas


Fredericksburg, 20 Apr. 1781, “Captain Field carries with him under guard from this place to Richmond Six Prisoners some of whom were taken in King George County that had escaped from on board a vessel called the little Trimmer belonging to the british piratical crew that have been plundering up Patowmack.” Asks TJ to give orders concerning them. “A considerable sum of money is wanted here” to enlist recruits for the war and for other public purposes; it can be sent by Capt. Field.
